In the

     United States Court of Appeals
                  For the Seventh Circuit
                     ____________________ 
No. 16‐1526 
NING WANG, 
                                                            Petitioner, 

                                  v. 

LORETTA E. LYNCH, Attorney 
General of the United States, 
                                                           Respondent. 
                     ____________________ 
                Petition for Review of an Order of the  
                   Board of Immigration Appeals. 
                           No. A201‐003‐028 
                     ____________________ 

   ARGUED NOVEMBER 15, 2016 — DECIDED JANUARY 3, 2017 
                ____________________ 

   Before  WOOD,  Chief  Judge,  and  BAUER  and  SYKES,  Circuit 
Judges. 
    PER  CURIAM.  Ning  Wang,  a  25‐year‐old  Chinese  citizen 
(from  Shenyang,  the  capital  of  the  northeastern  province  of 
Liaoning),  petitions  for  review  of  the  denial  of  his  applica‐
tions for asylum and withholding of removal based on his fear 
of religious persecution for attending unsanctioned Christian 
gatherings.  Wang  also  challenges  the  Immigration  Judge’s 
2                                                      No. 16‐1526 

finding  that  his  application  was  frivolous—a  consequential 
finding that bars him from obtaining any future immigration 
benefits. We deny the petition with regard to the denial of his 
applications for immigration relief, but grant the petition with 
regard to the finding of frivolousness.  
   Wang  came  to  the  United  States  in  December  2010  on  a 
student visa he obtained to attend Benedictine University at 
Springfield  College  in  Springfield,  Illinois.  Wang  never  at‐
tended the school, however, and instead worked part‐time at 
various restaurants in Chicago. 
    In  October  2011,  Wang  applied  for  asylum  with  the  De‐
partment of Homeland Security, but the asylum officer denied 
his  application,  and  DHS  initiated  removal  proceedings 
against him. Wang was charged with removability based on 
his failure to comply with the conditions of the nonimmigrant 
status under which he was admitted. At a hearing before the 
IJ, Wang conceded his removability and renewed his applica‐
tion for asylum.  
    At a later hearing, Wang testified that he sought asylum 
based on his fear of persecution for being a practicing Chris‐
tian. Wang said that he started practicing Christianity after re‐
covering  from  a  month‐long  illness  at  age  17  thanks,  in  his 
eyes,  to  the  daily  prayers  of  his  Christian  grandmother.  He 
then began accompanying his grandmother to Christian gath‐
erings at a local pastor’s home. He preferred attending these 
gatherings  to  those  at  the  government‐sanctioned  church, 
which he said was “controlled by the Communists.”  
   Wang  testified  that  he  was  injured  in  late  2009  during  a 
police raid on one of the pastor’s gatherings. He said that he 
was hit three times with a police baton, necessitating medical 
No. 16‐1526                                                        3

treatment—first at the small clinic near his home, and then a 
few days later at a larger hospital.  
    A  couple  months  later,  in  March  2010,  Wang  again  got 
caught up in a police raid during a Christian gathering, and 
this time he was arrested and detained for a week. During this 
detention,  he  said,  he  was  interrogated,  kicked,  punched, 
struck  with  a  “leather  whip,”  and  beaten  with  a  baton.  His 
parents paid a fine to get him released, and he sought treat‐
ment at the hospital for “bruises” and a skin “rash.” Later, the 
police continued to “beat [him] up” every time they spotted 
him on the street.  
    The  IJ  wholly  disbelieved  Wang’s  testimony,  and  denied 
his applications for asylum, withholding of removal, and pro‐
tection under the Convention Against Torture. The IJ found 
Wang’s  testimony  “riddled”  with  discrepancies,  “extremely 
implausible, incredible, and inconsistent,” and the judge did 
not believe that Wang “even attended an underground gath‐
ering or was a practicing Christian in China.” The IJ went so 
far as to impose a frivolous filing bar against Wang, conclud‐
ing that Wang’s documentation was “fabricated to support his 
already‐filed request for asylum.” A frivolous finding bar has 
the  effect  of  permanently  disqualifying  an  alien  from  any 
“benefits”  under  the  immigration  laws.  See  8  U.S.C.A. 
§ 1158(d)(6).  
    The IJ based his adverse credibility finding in large part on 
inconsistencies  between  Wang’s  in‐court  testimony  and  his 
submitted documents. These inconsistencies included the fol‐
lowing: (1) The medical record Wang submitted to the court 
was from the village health department and not from the hos‐
pital,  as  Wang  testified;  (2)  Wang’s  application  for  asylum 
stated that 10 police officers showed up at the 2009 raid, but 
4                                                       No. 16‐1526 

he testified at his hearing that there were 17; (3) Wang stated 
in his asylum application that he suffered a concussion as a 
result of the 2010 beatings, but at his hearing he testified that 
the concussion occurred during the 2009 incident; (4) A letter 
Wang submitted from his father stated that Wang suffered a 
bone fracture as a result of the police beatings, but Wang tes‐
tified at the hearing that his father’s reference to the bone frac‐
ture may have been “exaggerate[d] a little bit”; and (5) Wang’s 
father wrote in his letter that he, too, was a pious Christian, 
but Wang denied at the hearing that his father attended ser‐
vices with him. 
   The IJ also partially based his adverse credibility finding 
on Wang’s lack of evidence that he was a practicing Christian. 
The IJ acknowledged a letter from one of Wang’s friends re‐
counting their meeting at a Chicago church, but the IJ noted 
that Wang did not claim that he had been baptized or other‐
wise confirm that he was a practicing Christian.  
    The  IJ  also  took  a  step  further  and  ruled  that  Wang  had 
filed a frivolous asylum application. The IJ based this finding 
on the same inconsistencies upon which he found Wang not 
credible,  as  well  as  Wang’s  failure  to  supplement  his  initial 
asylum  application  in  2011  with  medical  evidence,  a  deten‐
tion warrant, or other documents to corroborate his mistreat‐
ment  in  2009  and  2010.  The  IJ  concluded  that  Wang’s  docu‐
mentation  “was  fabricated  to  support  his  already‐filed  re‐
quest for asylum.”  
    The Board of Immigration Appeals upheld both the IJ’s ad‐
verse credibility finding as well as his conclusion that Wang’s 
asylum application was frivolous. According to the Board, the 
IJ had identified significant inconsistencies in his testimony, 
and Wang did not provide “persuasive, reliable corroborating 
No. 16‐1526                                                           5

evidence” that could have “rehabilitate[d] his incredible testi‐
mony.” Regarding the IJ’s decision to impose a frivolous filing 
bar, the Board accepted the IJ’s finding that Wang “knowingly 
misrepresented that he was a practicing  Christian in China, 
that  he  attended  an  underground  religious  gathering,  and 
that he was detained and mistreated by authorities in China.” 
    In his petition for review, Wang argues that the IJ erred in 
his adverse credibility finding because all of the identified in‐
consistencies were either minor or sufficiently explained. For 
example,  to  the  extent  there  were  minor  discrepancies  be‐
tween his testimony and his written statement over the harm 
he  suffered  while  in  detention,  Wang  asserts  that  his  testi‐
mony “did not simply parrot” his written statement and in‐
stead  provided  “a  more  detailed  description  of  his  abuse.” 
Wang also discounts the “mistake” in his father’s letter about 
his  injuries  as  “minor,”  and  points  out  that  the  IJ  failed  to 
acknowledge that Wang corroborated his testimony by sub‐
mitting a Warrant of Detention.  
    But  the  Board’s  reasons  for  upholding  the  IJ’s  adverse 
credibility finding are sufficient to support its conclusion that 
Wang’s  application  for  relief  should  be  denied.  An  adverse 
credibility finding can be supported by any non‐trivial incon‐
sistencies in the applicant’s story. See Tawuo v. Lynch, 799 F.3d 
725, 727 (7th Cir. 2015). Wang’s testimony regarding his inju‐
ries, medical records, and police encounters was inconsistent. 
While too much should not be made of either minor memory 
lapses, see Kadia v. Gonzales, 501 F.3d 817, 822 (7th Cir. 2007), 
or trivial discrepancies (such as whether the home of Wang’s 
pastor was raided by 10 or by 17 police officers, or whether he 
suffered his concussion in 2009 or 2010), Wang’s inconsistent 
6                                                       No. 16‐1526 

testimony about the source of his medical records and the in‐
formation  in  his  father’s  letters  supports  the  IJ’s  conclusion 
that he was not credible. 
    Wang also challenges the determination that the frivolous‐
application bar applied. See 8 U.S.C. § 1158(d)(6). According 
to Department of Justice regulations, an application is frivo‐
lous if “any of its material elements is deliberately fabricated.” 
8 C.F.R.  §  1208.20;  Albu  v. Holder, 761 F.3d  817, 821 (7th  Cir. 
2014). Wang argues that the IJ made the “astounding” logical 
leap that his submission of additional supporting documents 
after applying for asylum meant that his submitted documen‐
tation was deliberately fabricated.  
   The  IJ’s  frivolous‐application  finding  is  unsupported  by 
the  record.  The  IJ  addressed  his  finding  in  only  conclusory 
terms and nowhere explained how he determined that Wang 
had deliberately fabricated material elements of his claim:  
       This  Court  believes  that  the  respondent’s  al‐
       leged torture and mistreatment was deliberately 
       fabricated  to  enhance  his  asylum  filing.  When 
       respondent  was  given  opportunity  to  explain 
       this, he simply could not change his story and 
       suggested  more  harm  in  2009.  When  asked 
       about the discrepancies in the medical evidence 
       that he allegedly had at the time he was treated 
       in  China,  he  could  not  even  answer  the  ques‐
       tions  concerning  where  the  medical  evidence 
       came  from  and  the  nature  of  his  treatment.  In 
       short, I find the respondent’s request for asylum 
       is frivolous. This Court does not believe that he 
       was mistreated by the authorities in China be‐
       cause of attending an underground gathering.  
No. 16‐1526                                                          7

We,  as  well  as  our  sister  circuits,  generally  have  required 
much more indisputable evidence of deliberate fabrication to 
uphold findings of frivolousness. See, e.g., Siddique v. Mukasey, 
547 F.3d 814, 815 (7th Cir. 2008) (petitioner confessed that he 
had lied about police murdering his family by forging police 
and autopsy reports); Ignatova v. Gonzales, 430 F.3d 1209, 1214 
(8th Cir. 2005) (medical records submitted by the alien were 
identified  by  the  hospital  as  fraudulent);  Selami  v.  Gonzales, 
423 F.3d 621, 626–27 (6th Cir. 2005) (documents provided by 
the alien were clear forgeries when compared to true copies 
of the originals); Barreto‐Claro v. U.S. Att’y Gen., 275 F.3d 1334, 
1339 (11th Cir. 2001) (alien admittedly lied in his prior asylum 
application). In contrast, the IJ here seemed to base his frivo‐
lousness finding on a lack of credible evidence rather than any 
evidence that Wang had made deliberate falsehoods. To the 
extent  the  IJ  based  his  finding  on  discrepancies  between 
Wang’s account and documentary evidence, an adverse cred‐
ibility determination alone is insufficient to support a frivo‐
lousness finding. See Yuanliang Liu v. U.S. Dep’t of Justice, 455 
F.3d 106, 115 (2d Cir. 2006) (error for IJ to “parlay an ordinary 
adverse credibility decision into a finding of frivolousness”); 
Scheerer v. U.S. Att’y Gen., 445 F.3d 1311, 1318 (11th Cir. 2006). 
Given  “the  severity  of  the  consequences”  that  result  from  a 
frivolousness  finding,  an  IJ  must  provide  “cogent  and  con‐
vincing reasons” for finding that an asylum applicant know‐
ingly  and  deliberately  fabricated  material  elements  of  the 
claim. Matter of Y‐L‐, 24 I. & N. Dec. 151, 158 (BIA 2007). The 
IJ’s reasons here do not satisfy that standard.  
    Because substantial evidence supports the IJ’s conclusions 
that Wang was not credible and did not adequately corrobo‐
rate his account, we deny the petition with respect to the de‐
8                                                  No. 16‐1526 

nial of his applications for immigration relief. Substantial ev‐
idence, however, does not support the IJ’s finding that Wang 
deliberately fabricated material elements of his application, so 
we grant Wang’s petition with regard to the finding of frivo‐
lousness.